     Case 1:20-mc-00103-ABJ-RMM Document 1-1 Filed 10/20/20 Page 1 of 13




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


INTERTRUST TECHNOLOGIES CORP.,    )
920 Stewart Drive                 )
Sunnyvale, CA 94085               )                    Case No. __________________
                                  )
           Plaintiff,
                                  )                    Pending in the Eastern District of Texas,
v.                                )                    Marshall Division
CINEMARK HOLDINGS, INC.,          )                    Case No. 2:19-cv-266 (LEAD CASE)
3900 Dallas Parkway, Suite 500    )                    Case No. 2:19-cv-265
Plano, TX 75093                   )                    Case No. 2:19-cv-267
                                  )
AMC ENTERTAINMENT HOLDINGS, INC., )
11500 Ash Street                  )
Leawood, KS 66211-7804            )
                                  )
REGAL ENTERTAINMENT GROUP,        )
7132 Regal Lane                   )
Knoxville, TN 37918               )
                                  )
           Defendants.            )
                                  )


          MEMORANDUM IN SUPPORT OF INTERTRUST TECHNOLOGIES
            CORPORATION’S MOTION TO COMPEL CINEDIGM CORP.
              TO COMPLY WITH PROPERLY SERVED SUBPOENA

        In this ancillary action, Intertrust Technologies Corporation (“Intertrust”) moves pursuant

to Rule 45 of the Federal Rules of Civil Procedure for an order compelling Cinedigm Corp., 237

West 35th Street, Suite 605, New York, NY 10001 (“Cinedigm”) to comply with Intertrust’s

subpoena to produce documents (the “Subpoena”) in Intertrust Technologies Corp. v. Cinemark

Holdings, Inc. et al. No. 2:19-cv-266 (E.D. Tex.) and two related cases (the “Cinemark

Litigation”). Cinedigm is a nonparty who possesses unique information that is directly relevant

to Intertrust’s claims in the Litigation and did not provide any objections to the Subpoena within

the deadline for doing so (or at all).




                                                -1-
     Case 1:20-mc-00103-ABJ-RMM Document 1-1 Filed 10/20/20 Page 2 of 13




       The Subpoena was properly served on Cinedigm’s registered agent in Delaware on April

29, 2020 and required compliance by May 19, 2020 by producing the documents in this District,

which is within 100 miles of Cinedigm’s registered agent. To date, Cinedigm has neither served

any objections to the Subpoena, nor produced the requested documents. Cinedigm has ignored

Intertrust’s numerous attempts to confer about the Subpoena, instead agreeing to meet and confer

and then referring Intertrust to different outside counsel, who do not respond to Intertrust’s

communications. The underlying action has a fact discovery cut-off of November 23, 2020 and

Cinedigm’s continued failure to respond prejudices Intertrust’s ability to prosecute its case.

       Significant public information, including statements made by Cinedigm itself, indicate

that Cinedigm possesses discoverable information relevant to the claims and defenses in the

Cinemark Litigation. Because the Subpoena was properly served and seeks relevant documents

and because Cinedigm failed to respond in any way to the Subpoena by May 19, 2020 (its

deadline for compliance), Intertrust requests that this Court rule that any of Cinedigm’s

objections to the Subpoena have been waived and compel Cinedigm to produce responsive

documents in its possession, custody, or control within 15 days.

I.     BACKGROUND

       A.      The Litigation

       Intertrust filed separate actions against Defendants Cinemark Holdings, Inc., AMC

Entertainment Holdings, Inc., and Regal Entertainment Group (collectively "Defendants") on

August 7, 2019, which have since been consolidated under the Cinemark case caption. Intertrust

alleges that Defendants infringe United States patents legally owned by Intertrust, including:

U.S. Patent No. 6,157,721, U.S. Patent No. 6,640,304, U.S. Patent No. 6,785,815, U.S. Patent

No. 7,340,602, U.S. Patent No. 7,406,603, U.S. Patent No. 7,694,342, U.S. Patent No. 8,191,157,




                                                -2-
     Case 1:20-mc-00103-ABJ-RMM Document 1-1 Filed 10/20/20 Page 3 of 13




U.S. Patent No. 8,191,158, U.S. Patent No. 8,931,106, and U.S. Patent No. 9,569,627

(collectively "the Asserted Patents"). The Cinemark Litigation is pending in the Eastern District

of Texas. Fact discovery is set to close on November 23, 2020, with trial scheduled for March 1,

2021. E.D. Tex. D.I. 142.

        The Asserted Patents claim, among other things, the use of a security architecture that is

employed by content creators and the cinema industry to securely distribute original release and

other high-value content in digital form. The cinema industry adopted Intertrust's patented

technologies through specifications developed and promulgated by Digital Cinema Initiatives

(DCI), LLC ("DCI"), a joint venture of major motion picture studios. The original DCI

specification was released in 2005. Widespread distribution of feature films in digital format

followed a few years later, and almost all feature films are now distributed digitally, using the

DCI specification. Defendants infringe Intertrust's Asserted Patents through their use of DCI-

compliant equipment to show movies and other encrypted content in the movie theaters that

Defendants own and operate.

        B.      The Subpoena

        Respondent Cinedigm is a non-party who possesses information relevant to the claims

and defenses asserted in the Cinemark Litigation. Intertrust served Cinedigm with the Subpoena

on April 29, 2020 and required compliance by May 19, 2020. See Ex. 1 (Subpoena). Cinedigm

is “a leading distributor of independent movie, television and other short form content managing

a library of distribution rights . . . across theatrical, digital, physical, home and mobile

entertainment platforms” that “played a significant role in the digital distribution revolution”

including “transitioning over 12,000 movie screens from traditional analog film prints to

digital distribution.” See Ex. 2 (Cinedigm 2020 Annual Report on SEC Form 10-K) (emphasis




                                                  -3-
     Case 1:20-mc-00103-ABJ-RMM Document 1-1 Filed 10/20/20 Page 4 of 13




added). Although the Subpoena was issued by the Eastern District of Texas, it requires

compliance in the United States District Court for the District of Columbia (the “Court”), which

is within 100 miles of the location where Cinedigm was served. See Ex. 3 (Google Maps

Distance Calculation). Intertrust served Cinedigm through its registered agent in Delaware on

April 29, 2020. See Ex. 4 (Subpoena Proof of Service). The response to Intertrust’s subpoena

was due on May 19, 2020, but Cinedigm failed entirely to respond by that date, and did not lodge

any objections to the subpoena or produce documents.

       In hopes of avoiding unnecessary motion practice, Intertrust made efforts to reach

Cinedigm through alternate means of contact. On July 14, 2020, Intertrust sent an email to Gary

Loffredo, Cinedigm’s Chief Operating Officer, President of Digital Cinema and General

Counsel. Ex. 5. Mr. Loffredo did not respond to Intertrust’s email. Decl. ¶ 7. On July 29,

2020, Intertrust sent a follow-up email to Mr. Loffredo stating that Intertrust would be moving to

compel compliance with the subpoena. Ex. 6. Mr. Loffredo responded on July 29, 2020

requesting a call “to see exactly what [Intertrust is] looking for.” Id. Mr. Loffredo did not

respond with dates for the call he requested. Intertrust sent a follow-up email on August 4, 2020

and the parties met and conferred on August 7, 2020. Ex. 7. Counsel for Intertrust explained the

categories of information it is seeking through the subpoena. In response, Cinedigm’s General

Counsel stated that Cinedigm had nothing to do with Defendants and would not have responsive

documents. Decl. ¶ 8. After the meet and confer, Intertrust informed Cinedigm that discovery in

the Cinemark Litigation had confirmed that Cinedigm entered into agreements with at least

certain Defendants, despite its representations to the contrary on the meet and confer. Intertrust

again requested that Cinedigm produce responsive documents. Ex. 7 (McCracken Aug. 18, 2020

email). Receiving no response, Intertrust sent another follow-up email on August 24, 2020,




                                                -4-
     Case 1:20-mc-00103-ABJ-RMM Document 1-1 Filed 10/20/20 Page 5 of 13




informing Cinedigm that it would have to proceed with a motion to compel and requesting

Cinedigm’s consent to have the motion heard in the Eastern District of Texas. Mr. Loffredo

responded that day that Cinedigm “would like to get our outside counsel involved to narrow the

scope of the production” and that Cinedigm would “produce any documents once we agree on a

narrow scope of documents.” Ex. 7 (Loffredo Aug. 24, 2020 email). After repeated requests

from Intertrust for the name of Cinedigm’s outside counsel, Intertrust contacted Carol Sherman

of Kelley Drye & Warren LLP. Ex. 7 (McCracken Sept. 14, 2020 email to Cinedigm); Ex. 8

(McCracken Sept. 15, 2020 email to Sherman). Ms. Sherman spoke with Intertrust’s counsel on

September 17, 2020 and stated that she is Cinedigm’s outside corporate counsel and represented

that she was referring this matter to a colleague who would follow up in the next week. Decl. ¶

11. Intertrust followed up with two emails seeking the contact information for counsel that

would handle the subpoena response. Id. Cinedigm did not, and still has not, responded. Decl.

¶ 12. Despite months of ignored attempts by Intertrust to resolve the Subpoena, as of this filing

Cinedigm has refused to comply with the Subpoena.

       C.      The Document Requests

       The Subpoena seeks documents from Cinedigm that relate to central issues in the case

that Cinedigm was centrally involved in. The Subpoena originally included 26 requests, but

Intertrust narrowed the Subpoena to 16 highly-relevant requests for this Motion. For example,

Request Nos. 2, 6, 7, 9, and 19- 21 seek documents relating to the adoption of the virtual print

fee (“VPF”) structure and other incentive structures to facilitate the adoption of digital

technology, records of such payments that show payments by movie theater and screen, and

documents related to the termination of VPF payments in 2020. Cinedigm publicly claims it

“creat[ed] [the] Virtual Print Fee model” and “pioneered the digital conversion” of the theater




                                                 -5-
      Case 1:20-mc-00103-ABJ-RMM Document 1-1 Filed 10/20/20 Page 6 of 13




industry. See Ex. 9 (Cinedigm website: “Digital Cinema Excels with Cinedigm”). Request Nos.

1, 4, and 5 all seek documents relating to any equipment that Cinedigm contracted to sell or lease

to Defendants, which is the equipment accused of infringing Intertrust’s Asserted Patents.

II.    ARGUMENT

       Cinedigm has no legitimate excuse for its failure to comply with (or even respond to) the

Subpoena. The Subpoena was properly served and seeks information that is directly relevant to

the Cinemark Litigation. Rule 45(a) of the Federal Rules of Civil Procedure authorizes the

issuance of a subpoena seeking the production of documents from a nonparty, such as Cinedigm.

See In re Denture Cream Prods. Liab. Litig., 292 F.R.D. 120, 123 (D.D.C. 2013). When

deciding a motion to compel a nonparty to produce documents, courts consider “whether the

discovery sought is relevant.” Id. “[W]ith respect to a Rule 45 subpoena, a request for discovery

should be considered relevant if there is any possibility that the information sought may be

relevant to the claim or defense of any party.” Id.

       A non-party objecting to production “has a heavy burden to show that the subpoena

should not be enforced” and must serve objections before the earlier of the date of compliance or

14 days after service. Millenium TGA, Inc. v. Comcast Cable Commc’ns, LLC, 286 F.R.D. 8, 11

(D.D.C. 2012); Fed. R. Civ. P. 45(c)(2)(B). Failing to serve written objections within the

deadline typically waives objections. In re Denture Cream Prods., 292 F.R.D. at 124; U.S. ex.

rel. Schwartz v. TRW, Inc., 211 F.R.D. 388, 392 (C.D. Cal. 2002) (“Failure to serve timely

objections [to Rule 45 subpoena] waives all grounds for objection, including privilege.”).

       As set forth below, Cinedigm was properly served with the Subpoena, which seeks

relevant information, and failed to serve timely objections to the Subpoena or produce the

requested documents. The Court should therefore grant this Motion and compel compliance.




                                                -6-
     Case 1:20-mc-00103-ABJ-RMM Document 1-1 Filed 10/20/20 Page 7 of 13




       A.      The Subpoena Was Properly Served

       The subpoena was properly served on Cinedigm’s registered agent in Wilmington,

Delaware on April 29, 2020 and Cinedigm has never claimed otherwise. See Ex. 4 (Subpoena

Proof of Service). The subpoena required compliance by May 19, 2020. Verisign, Inc. v.

XYZ.com, LLC, No. 15-mc-175-RGA, 2015 WL 7960976, at *3 (D. Del. Dec. 4, 2015) (“Rule 45

does not define ‘reasonable time,’ but several courts have concluded fourteen days from the date

of service as presumptively reasonable.”). The designated place of production (the offices of

Quinn Emanuel Urquhart & Sullivan, LLP in Washington, D.C.) is within 100 miles of

Cinedigm’s designated service address in Wilmington, Delaware and within this District.1 See

Ex. 3 (Google Maps Distance Calculation).

       To the extent that Cinedigm contends it had a basis to contest the propriety of service (it

does not), it has waived any such objection by failing to serve written objections within 14 days

of service or moving to quash the subpoena within the time set for compliance. See Fed. R. Civ.

P. 45(d)(2)(B), (d)(3)(A); PHL Variable Ins. Co. v. Alan Wollman Ins. Tr., No. 08-53-JJF, 2010

WL 2836388, at *1 (D. Del. July 16, 2010) (“[C]ourts generally require a motion to quash to be

made in the 14 days required to object to a subpoena [] or by the close of the compliance period

listed in the subpoena, if the period is of a reasonable duration.”).

       B.      The Subpoena Seeks Relevant Information

       The Subpoena seeks information that is directly relevant to Intertrust’s claims and

defenses in the Cinemark Litigation. A party is entitled to obtain discovery of any non-


       1
           Although Cinedigm has made no objection to this, or any other, term in the Subpoena,
Intertrust would readily agree to the production of documents electronically or physically at any
other convenient location in the United States for Cinedigm. See, e.g., New Atlantic Venture
Fund III v. Vir2us, Inc., No 16-95-SLR, 2016 WL 3583797, at *3 (D. Del. June 30, 2016)
(changing the location of production from California to Delaware).


                                                 -7-
     Case 1:20-mc-00103-ABJ-RMM Document 1-1 Filed 10/20/20 Page 8 of 13




privileged matter that is relevant to any claims or defenses. Fed. R. Civ. P. 26(b)(1); see also 9A

Charles Alan Wright et al., Federal Practice and Procedure § 2452 (3d. 2019) (the scope of

discovery through a third-party subpoena is the same as under Rule 26). Numerous courts,

including this District, have emphasized that “the federal rules allow broad and liberal

discovery.” Pacciti v. Macy’s, 193 F.3d 766, 777 (3d Cir. 1999); Ledecky v. Source Interlink

Companies, Inc., No. 05-cv-1039 (JGP), 2006 WL 8460101, at *1 (D.D.C. Sept. 29, 2006) (“The

Court also notes that it is well recognized that the federal rules allow broad and liberal

discovery.”) (citing Pacciti); Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978)

(relevancy “has been construed broadly to encompass any matter that bears on, or that

reasonably could lead to other matter that could bear on, any issue that is or may be in the case”).

       Due to the breadth of relevance, this district has found “the general policy favoring broad

discovery is particularly applicable where, as here, the court making the relevance determination

has jurisdiction only over the discovery dispute, and hence has less familiarity” with the

underlying case and that “doubts regarding the relevance of requested information should be

resolved in favor of permissive discovery.” Jewish War Veterans of the U.S. of Am., Inc. v.

Gates, 506 F. Supp. 2d 30, 42 (D.D.C. 2007); see also Celanese Corp. v. E.I. duPont de Nemours

& Co., 58 F.R.D. 606, 611 (D. Del. 1973) (noting that an ancillary court should act with

“hesitancy in foreclosing discovery based on irrelevance.”); Coventry First LLC v. 21st Servs.,

No. 05-cv-2179-IEG (NLS), 2005 WL 8173350, at *4 (S.D. Cal. Dec. 22, 2005) (“in a case like

this one where the court's only connection with a case is resolution of an ancillary discovery

dispute, the court should take a particularly broad view of relevance”); Truswal Sys. Corp. v.

Hydro-Air Eng’g, Inc., 813 F.2d 1207, 1211-12 (Fed. Cir. 1987) (“A district court whose only

connection with a case is supervision of discovery ancillary to an action in another district should




                                                 -8-
     Case 1:20-mc-00103-ABJ-RMM Document 1-1 Filed 10/20/20 Page 9 of 13




be ‘especially hesitant to pass judgment on what constitutes relevant evidence thereunder.

Where relevance is in doubt, the rule indicates that the court should be permissive.’”) (internal

citations omitted).

       Cinedigm entered into contracts with at least certain Defendants in the Cinemark

Litigation and, by its own admission, played a central role in the adoption, implementation, and

promotion of digital cinema technology. See, e.g., Ex. 9 (Cinedigm website: “Digital Cinema

Excels with Cinedigm”) (“Cinedigm pioneered the digital conversion of the theatrical

exhibition”); id. (“Cinedigm’s Digital Cinema Division helped launch the theatrical digital

exhibition transition from traditional film prints by creating Virtual Print Fee model”); Ex. 11

(2012 Cinedigm Form 10-K) at 6 (referring to contract between Cinedigm entity and AMC).

Intertrust thus served Cinedigm with the Subpoena seeking information within its possession,

custody, and control, including information relevant to Defendants’ adoption of the accused

technology, the value of the patented technology, and damages in the Cinemark Litigation. In

order to quantify damages, including through later expert analysis, Intertrust needs to obtain

materials describing the anticipated and actual financial impact of the transition from analog to

digital distribution and exhibition in the cinema market at large, and as to the Defendants.

Whether measured through a reasonably royalty (base and rate) or lost profits, damages pursuant

to 35 U.S.C. § 284 require determining the benefits the Defendants derived from infringement.

Proper evaluation of these benefits requires information about costs and revenues, including

information Cinedigm has about the cost of digital projection and storage equipment and actual

and anticipated revenues generated by digital equipment and the digital transition.

       A key hurdle for the film to digital content distribution was getting exhibitors (i.e., movie

theater operators, including Defendants) to install and adopt the technology required for digital




                                                -9-
    Case 1:20-mc-00103-ABJ-RMM Document 1-1 Filed 10/20/20 Page 10 of 13




exhibition. The security technology used in that equipment incorporates and infringes

Intertrust’s intellectual property. To that end, a coalition of various third parties coordinated to

create an artificial vehicle to subsidize the equipment costs for the exhibitors’ transition. This

subsidy program used Virtual Print Fees or VPFs which are paid by the studios and facilitated by

intermediaries to ultimately enable the conversion to digital exhibition at movie theaters owned

by Defendants. The Subpoena includes a number of requests addressing VPFs. See supra I.C.

These VPFs, any financial studies of the value of the digital conversion, and the negotiations

amongst the third parties involved in creating this arrangement are relevant to quantify the

benefit conferred on Defendants from their use of Intertrust’s technology and Cinedigm’s own

public statements confirm it has such documents.

       Cinedigm was an active participant in the transition from film to digital content

distribution, and particularly in developing the financial framework to make the film-to-digital

transition viable, and possesses and controls documents related to anticipated financial results

from the transition, and the VPF program. Cinedigm publicly states that it was involved in

“creating” the VPF model: Cinedigm’s website explains that it “pioneered the digital conversion

of the theatrical exhibition industry” and “helped launch the theatrical digital exhibition

transition … by creating [the] Virtual Print Fee model and deploying digital projections systems

to over 1,000 Movie theatres in the US and Canada.” See Ex. 9 (Cinedigm website: “Digital

Cinema Excels with Cinedigm”). Cinedigm was privy to the negotiations and its own internal

analyses underlying the VPF model, which would not be discoverable from Defendants.

       Cinedigm’s integral and unique role the financial underpinning of digital content

exhibition did not end with the creation of the VPF model either. Cinedigm’s website further

explains that the company “continues to provide monitoring, billing, collection, verification, and




                                                 -10-
    Case 1:20-mc-00103-ABJ-RMM Document 1-1 Filed 10/20/20 Page 11 of 13




other management services in these markets.” Cinedigm’s statements to the SEC on its Form 10-

K confirm the centrality of VPFs to its business model. See Ex. 2 at 6 (describing Cinedigm’s

management of VPF payments “earned pursuant to the contracts with movie studios and

distributors” for showings on screens using digital projection systems). Today, Cinedigm’s

satellite distribution network delivers movies, other content, as well as encryption keys to

exhibitors, “improving upon the less efficient need to deliver such content to theaters via truck.”

See Ex. 10 (http://investor.cinedigm.com/news-releases/news-release-details/cinema-satellite-

cinedigm-double-network-satellite-enabled).

       Given Cinedigm’s unique role, the Subpoena seeks documents relating to the creation of

the VPF structure, the payment of VPF fees, and the termination of the VPF fee structure; the

financing of the transition to digital cinema; and the equipment that Cinedigm contracted to sell

or lease to Defendants, which is the equipment accused of infringing Intertrust’s Asserted

Patents. See infra Section I.C. These documents are highly relevant to central issues in the

underlying litigation and unquestionably within the possession, custody, and control of Cinedigm

given its own public admissions.

       Even if Cinedigm had any objections to the relevancy or scope of the Subpoena, it has

waived those objections by failing to serve written objections or moving to quash it before the

deadline for compliance. TRW, Inc., 211 F.R.D. at 392 (“Failure to serve timely objections [to

Rule 45 subpoena] waives all grounds for objection, including privilege.”); see also Bailey

Indus., Inc. v. CLJP, Inc., 270 F.R.D. 662, 666-70 (N.D. Fla. 2010) (nonparty waived all

objections by failing to serve written objections or moving to quash subpoena and therefore

motion to compel compliance “is due to be granted on this basis alone”); McCabe v. Ernst &




                                                -11-
       Case 1:20-mc-00103-ABJ-RMM Document 1-1 Filed 10/20/20 Page 12 of 13




Young, LLP, 221 F.R.D. 423, 425-27 (D.N.J. 2004) (holding that nonparty waived all objections

to subpoena by failing to timely move to quash or serving written objections).

         In sum, the Court should grant this Motion to enable Intertrust to obtain important

evidence that is necessary to establish patent infringement and prove the extent of Intertrust’s

damages in the Cinemark Litigation.

III.     CONCLUSION

         For all of the foregoing reasons, Intertrust respectfully requests that this Court issue an

order pursuant to Federal Rule of Civil Procedure 45 that all of Cinedigm’s objections to the

Subpoena have been waived and compelling Cinedigm to produce all responsive documents in

its possession, custody, or control within 15 days.



Dated: October 20, 2020                      Repectfully submitted,

                                             QUINN EMANUEL URQUHART &
                                             SULLIVAN LLP

                                             /s/ Peter Benson
                                             Peter Benson (DC Bar No. 1047289)
                                             1300 I Street, NW, Suite 900
                                             Washington, D.C. 20005
                                             Phone: (202) 538.8000
                                             Fax: (202) 538.8100
                                             Email: peterbenson@quinnemanuel.com

                                             Rachael L. McCracken (pro hac vice forthcoming)
                                             865 South Figueroa Street 10th Floor
                                             Los Angeles, CA 90017
                                             Phone: (213) 443-3000
                                             Fax: (213) 443-3100
                                             Email: rachaelmccracken@quinnemanuel.com

                                             Attorneys for Intertrust Technologies Corporation




                                                  -12-
    Case 1:20-mc-00103-ABJ-RMM Document 1-1 Filed 10/20/20 Page 13 of 13




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 20, 2020, I caused the foregoing to be filed by sending an

electronic copy to the Court’s new case intake email at DCDml_intake@dcd.uscourts.gov. I

further certify that a true and correct copy of the foregoing document was served on Cinedigm

Corporation, through its registered agent, via U.S. Mail at:

       Cinedigm Corporation
       Corporation Service Company
       251 Little Falls Drive
       Wilmington, DE 19808

Additionally, on October 20, 2020, Cinedigm Corporation was also served through its attorney

via U.S. Mail and electronic mail at:

       Carol Weiss Sherman
       Kelley Drye & Warren LLP
       101 Park Avenue
       New York, NY 10178
       CSherman@KelleyDrye.com

Counsel for Defendants in Intertrust Technologies Corp. v. Cinemark Holdings, Inc. et al., No.

2:19-cv-266 (E.D. Tex.), were served via electronic mail, pursuant to the service agreement in

the Cinemark Litigation.



Dated: October 20, 2020                                        _/s/ Peter Benson_______________
                                                                Peter Benson
